DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon (US 7,575,264 B1).
Solomon discloses the claimed invention comprising a deck (side) gate 50 formed by an inherent method resulting in structure including a body having a core layer and a skin layer, a finishing unit on a portion of the circumference of the body and a hinge unit on the body.  The 
Regarding claim 15, Solomon discloses a truck 10, with an inherent vehicle body frame, a riding part/cab area located at a front end of the truck, a loading part located at a rear end of the truck including a deck 22, a tail gate 20, a couple of side gates 50, 18.  See Figure 1. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1730043 in view of Solomon (US 7,575,264 B1).
KR ‘043 discloses the claimed invention comprising a deck (side) gate 120 formed by an inherent method resulting in structure including a body 121 (Figures 2-4) constructed with a fiber reinforced polymer, a finishing unit 140 (Figure 3) or 130 (Figure 4) on the circumference of the body 121 and a hinge unit 141 (Figure 2) on the body.  

Solomon discloses the claimed invention comprising a deck (side) gate 50 formed by an inherent method resulting in structure including a body having a core layer and a skin layer, a finishing unit on a portion of the circumference of the body and a hinge unit on the body.  The deck side gate 50 is constructed of a fiber reinforced polymer material (see column 5, lines 50-52).  The fiber reinforced polymer material may be a panel having a core layer between skin layers (see column 7, lines 51-63).  See Figures 1, 4 and 5.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the fiber reinforced polymer body of KR ‘043 to include skin layers as taught by Solomon in order to provide a protective skin to the fiber reinforced polymer body making the body a core layer.

Claims 2, 4-5, 7-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1730043 in view of Solomon and JP 2000233464A.
KR ‘043, as modified, discloses the claimed invention except for the specific process to construct the deck gate being a VA-RTM process.
JP ‘464 discloses a process of forming a FRP structure by way of a VA-RTM process including the steps of stacking non-impregnated reinforced fiber on either side of a foam type core layer and then impregnating resin in the reinforced fiber layers.  See the Abstract as well as paragraphs [0015] to [0031].
Regarding claim 4, the reinforced fibers may be glass or carbon fibers.  See paragraph [0028] of JP’464.

Regarding claim 7, the core foam may be constructed from a polyurethane (resin).  See paragraph [0030].
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the deck gate of KR ‘043, as modified, by way of a VA-RTM process using glass fibers impregnated with an epoxy resin to construct skin layers on opposite sides of a polyurethane resin foam core as taught by JP ‘464 in order for both the strength and the rigidity of the deck gate to be ensured.
Regarding claim 9, KR ‘043, as twice modified, discloses a deck gate with a body formed with a resin foam core layer and skin layers on opposing surfaces of the core layer which are formed from reinforced fibers impregnated with resin.
Regarding claim 15, KR ‘043, as twice modified, discloses a truck 100, with an inherent vehicle body frame, a riding part/cab area 1 located at a front end of the truck, a loading part located at a rear end of the truck including a deck 110, a tail gate 120, a couple of side gates 120, 121.  See Figure 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1730043 in view of Solomon and JP 2000233464A as applied above to claim 2, and further in view of WO 2017/163804 A1.
KR ‘043, as twice modified, discloses the claimed invention except for the recited thickness ratio.

It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the body skin and core with a thickness ratio of 1:5 as taught by WO ‘804 in order to tune acoustic properties of the body to a desired level.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1730043 in view of Solomon and JP 2000233464A as applied above to claim 2, and further in view of Munenobu et al. (US 2017/0095953 A1).
KR ‘043, as twice modified, discloses the claimed invention except for the weight percent range for the reinforced fiber and the resin in each of the inner and outer skins.  Where the ranges of 40% to 70% weight percent of reinforced fiber and 30% to 60% weight percent of the resin.
Munenobu et al. disclose a FRP member with a core member sandwiched between two skin members where the skin layers are fiber reinforced resin materials and where the glass fibers are present in a total proportion of 25% to 65% weight percent.  This leaves the weight percent of the resin to be 35% to 75%.
	It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the inner and outer skins with a range of between 40% to 65% weight percent fibers and between 35% and 60% weight percent resin as taught by Munenobu et al. in order to ensure a desired strength of the skins.

Allowable Subject Matter

Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The recitation in claim 11 of the deck gate including a plurality of reinforcing bars arranged at a predetermined interval in the inner skin where the reinforcing bars are connected to the hinge unit is not taught not fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2009/0115222 shows a deck gate construction of the prior art.
2014/0096708 shows a FRP panel member with skins and a core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
5/30/21